FILED
                             NOT FOR PUBLICATION                         NOV 08 2010

                                                                     MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT STANLEY PAIGE,                             No. 09-16789

              Petitioner - Appellee,              D.C. No. 3:07-cv-08089-EHC
                                                  District of Arizona,
  v.                                              Phoenix

TERRY GODDARD, Attorney General of                ORDER GRANTING MOTION
the State of Arizona; CHARLES L.                  TO CORRECT TECHNICAL
RYAN,                                             ERROR IN MEMORANDUM
                                                  DECISION
              Respondents - Appellants.



Before: FERNANDEZ and SILVERMAN, Circuit Judges, and DUFFY, Senior
District Judge. *

       Appellants’ Motion to Correct Technical Error in Memorandum Decision is

GRANTED. The memorandum disposition, originally filed October 6, 2010, will

be corrected concurrently with the filing of this order.




       *
             The Honorable Kevin Thomas Duffy, Senior United States District
Judge for the Southern District of New York, sitting by designation.